

AMENDMENT NUMBER FOUR
to the


PURCHASE, WARRANTIES AND SERVICING AGREEMENT


Dated as of September 1, 2003


among


EMC MORTGAGE CORPORATION,
as Purchaser


and


FIRST TENNESSEE MORTGAGE SERVICES, INC.


as Servicer,


FIRST HORIZON HOME LOAN CORPORATION,
 
as Seller
 


This AMENDMENT NUMBER FOUR (this “Amendment”) is made and entered into this 22nd
day of December, 2005, by and among EMC Mortgage Corporation, a Delaware
corporation, as purchaser (the “Purchaser”) and First Tennessee Mortgage
Services, Inc., as servicer (the “Servicer”) and First Horizon Home Loan
Corporation (the “Seller”, and together with the Servicer, the “Company”) in
connection with the Purchase, Warranties and Servicing Agreement, dated as of
September 1, 2003, between the above mentioned parties (the “Agreement”).


RECITALS
 
WHEREAS,  the parties hereto have entered into the Agreement;


WHEREAS, the Agreement provides that the parties thereto may enter into an
amendment to the Agreement;


WHEREAS, the parties hereto desire to amend the Agreement as set forth in this
Amendment; and


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1. Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Agreement.


2. Article I of the Agreement is hereby amended effective as of the date hereof
by adding the following definitions to Section 1.01:


Commission or SEC: The Securities and Exchange Commission.


Exchange Act: The Securities Exchange Act of 1934, as amended.


Pass-Through Transfer: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.


Qualified Correspondent: Any Person from which the Company purchased Mortgage
Loans, provided that the following conditions are satisfied: (i) such Mortgage
Loans were originated pursuant to an agreement between the Company and such
Person that contemplated that such Person would underwrite mortgage loans from
time to time, for sale to the Company, in accordance with underwriting
guidelines designated by the Company (“Designated Guidelines”) or guidelines
that do not vary materially from such Designated Guidelines; (ii) such Mortgage
Loans were in fact underwritten as described in clause (i) above and were
acquired by the Company within 180 days after origination; (iii) either (x) the
Designated Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in origination of mortgage loans of the same type as the
Mortgage Loans for the Company’s own account or (y) the Designated Guidelines
were, at the time such Mortgage Loans were underwritten, designated by the
Company on a consistent basis for use by lenders in originating mortgage loans
to be purchased by the Company; and (iv) the Company employed, at the time such
Mortgage Loans were acquired by the Company, pre-purchase or post-purchase
quality assurance procedures (which may involve, among other things, review of a
sample of mortgage loans purchased during a particular time period or through
particular channels) designed to ensure that Persons from which it purchased
mortgage loans properly applied the underwriting criteria designated by the
Company.


Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the
adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518,
70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or
as may be provided by the Commission or its staff from time to time.


Securities Act: The Securities Act of 1933, as amended.


Servicing Criteria: As of any date of determination, the “servicing criteria”
set forth in Item 1122(d) of Regulation AB, or any amendments thereto, a summary
of the requirements of which as of the date hereof is attached hereto as Exhibit
M for convenience of reference only. In the event of a conflict or inconsistency
between the terms of Exhibit M and the text of Item 1122(d) of Regulation AB,
the text of Item 1122(d) of Regulation AB shall control.


Static Pool Information: Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.


Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item 1122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Company or a
Subservicer.


Subservicer: Any Person that services Mortgage Loans on behalf of the Company or
any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Company under this Agreement
or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.


Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company.


3. Article III of the Agreement is hereby amended effective as of the date
hereof by revising Section 3.01(n) as follows (new text underlined):


(n) Company has delivered to the Purchaser financial statements of its parent,
for its last two complete fiscal years. All such financial information fairly
presents the pertinent results of operations and financial position for the
period identified and has been prepared in accordance with GAAP consistently
applied throughout the periods involved, except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,
business, operations, financial condition, properties or assets of the Company
since the date of the Company’s financial information that would have a material
adverse effect on its ability to perform its obligations under this Agreement;


4. Article III of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 3.01(p):


(p) As of the date of each Pass-Through Transfer, and except as has been
otherwise disclosed to the Purchaser: (1) no default or servicing related
performance trigger has occurred as to any other securitization due to any act
or failure to act of the Company; (2) no material noncompliance with applicable
servicing criteria as to any other securitization has been disclosed or reported
by the Company; (3) the Company has not been terminated as servicer in a
residential mortgage loan securitization, either due to a servicing default or
to application of a servicing performance test or trigger; (4) no material
changes to the Company’s servicing policies and procedures for similar loans has
occurred in the preceding three years; (5) there are no aspects of the Company’s
financial condition that could have a material adverse impact on the performance
by the Company of its obligations hereunder; (6) there are no legal proceedings
pending, or known to be contemplated by governmental authorities, against the
Company that could be material to investors in the securities issued in such
Pass-Through Transfer; and (7) there are no affiliations, relationships or
transactions relating to the Company of a type that are described under Item
1119 of Regulation AB.


5. Article III of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 3.01(q):


(q) If so requested by the Purchaser or any Depositor on any date, the Company
shall, within five Business Days following such request, confirm in writing the
accuracy of the representations and warranties set forth in Section 3.01(p) of
this Section or, if any such representation and warranty is not accurate as of
the date of such request, provide reasonably adequate disclosure of the
pertinent facts, in writing, to the requesting party.


6. Article III of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 3.01(r):


(r) If so requested by the Purchaser or any Depositor for the purpose of
satisfying its reporting obligation under the Exchange Act with respect to any
class of asset-backed securities, the Company shall (or shall cause each
Subservicer and Third-Party Originator to) (i) notify the Purchaser and any
Depositor in writing of (A) any material litigation or governmental proceedings
pending against the Company, any Subservicer or any Third-Party Originator and
(B) any affiliations or relationships that develop following the closing date of
a Pass-Through Transfer between the Company, any Subservicer or any Third-Party
Originator and any of the parties specified in clause (7) of paragraph (p) of
this Section (and any other parties identified in writing by the requesting
party) with respect to such Pass-Through Transfer, and (ii) provide to the
Purchaser and any Depositor a description of such proceedings, affiliations or
relationships.


7. Article III of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 3.01(s):


(s) As a condition to the succession to the Company or any Subservicer as
servicer or subservicer under this Agreement or any Reconstitution Agreement by
any Person (i) into which the Company or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Company or
any Subservicer, the Company shall provide to the Purchaser and any Depositor,
at least [15] calendar days prior to the effective date of such succession or
appointment, (x) written notice to the Purchaser and any Depositor of such
succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested by the Purchaser or any Depositor in order to comply with
its reporting obligation under Item 6.02 of Form 8-K with respect to any class
of asset-backed securities.


8. Article IV of the Agreement is hereby amended effective as of the date hereof
by revising the first paragraph of Section 4.03 by adding the following after
the first sentence:


In determining the delinquency status of any Mortgage Loan, the Company will use
delinquency recognition policies as described to and approved by the Purchaser,
and shall revise these policies as requested by the Purchaser from time to time.


9. Article V of the Agreement is hereby amended effective as of the date hereof
by deleting Section 5.02 in its entirety and replacing it with the following:


Section 5.02 Statements to the Purchaser.


The Company shall furnish to Purchaser an individual loan accounting report, as
of the last Business Day of each month, in the Company's assigned loan number
order to document Mortgage Loan payment activity on an individual Mortgage Loan
basis. With respect to each month, the corresponding individual loan accounting
report shall be received by the Purchaser no later than the fifth Business Day
of the following month on a disk or tape or other computer-readable format in
such format as may be mutually agreed upon by both Purchaser and Company, and
shall contain the following:


(i) with respect to each Mortgage Loan and each Monthly Payment, the amount of
such remittance allocable to principal (including a separate breakdown of any
Principal Prepayment, including the date of such prepayment, and any prepayment
penalties or premiums, along with a detailed report of interest on principal
prepayment amounts remitted in accordance with Section 4.04);


(ii) reserved;


(iii) reserved;


(iv) the Stated Principal Balance of each Mortgage Loan and the aggregate Stated
Principal Balance of all Mortgage Loans as of the first day of the distribution
period and the last day of the distribution period;


(v) with respect to each Mortgage Loan, the current Mortgage Interest Rate;


(vi) with respect to each Mortgage Loan, the aggregate amount of any Insurance
Proceeds, Condemnation Proceeds, Liquidation Proceeds and REO Disposition
Proceeds received during the prior distribution period;


(vii) reserved;


(viii) reserved;


(ix) the number of Mortgage Loans as of the first day of the distribution period
and the last day of the distribution period;


(x) with respect to each Mortgage Loan, the Stated Principal Balance of each
Mortgage Loan (a) delinquent as grouped in the following intervals through final
liquidation of such Mortgage Loan: 30 to 59 days, 60 to 89 days, 90 days or
more; (b) as to which foreclosure has commenced; and (c) as to which REO
Property has been acquired;


(xi) with respect to each Mortgage Loan, the amount and severity of any realized
loss following liquidation of such Mortgage Loan;


(xii) with respect to each Mortgage Loan, and in the aggregate for all Mortgage
Loans, the amount of any Monthly Advances made by the Company during the prior
distribution period;


(xiii) reserved;


(xiv) reserved;


(xv) reserved;


(xvi) with respect to any Mortgage Loan, a description of any material
modifications, extensions or waivers to the terms, fees, penalties or payments
of such Mortgage Loan during the prior distribution period or that have
cumulatively become material over time;


(xvii) reserved;


(xviii) reserved;


(xix) with respect to each Mortgage Loan, the Stated Principal Balance of any
Mortgage Loan that has been repurchased by the Company in accordance with
Section 3.03 herein;


(xx) any other information required by Purchaser or master servicer necessary
for compliance with Item 1121 of Regulation AB.


In addition, the Company shall provide to the Purchaser such other information
known or available to the Company that is necessary in order to provide the
distribution and pool performance information as required under Item 1121 of
Regulation AB, as amended from time to time, as determined by the Purchaser in
its sole reasonable discretion. The Company shall also provide a trial balance,
sorted in Purchaser's assigned loan number order, in the form of Exhibit E
hereto, and Exhibit F with respect to defaulted mortgage loans, with each such
report.


The Company shall prepare and file any and all information statements or other
filings required to be delivered to any governmental taxing authority or to
Purchaser pursuant to any applicable law with respect to the Mortgage Loans and
the transactions contemplated hereby. In addition, the Company shall provide
Purchaser with such information concerning the Mortgage Loans as is necessary
for Purchaser to prepare its federal income tax return as Purchaser may
reasonably request from time to time.




10. Article VI of the Agreement is hereby amended effective as of the date
hereof by deleting Section 6.04 in its entirety and replacing it with the
following:


Section 6.04 Annual Statement as to Compliance; Annual Certification.


(a) The Company will deliver to the Purchaser, to deliver to the Purchaser or
its designee on or before March 1 of each calendar year beginning in 2006, but
in no event later than March 15th of each calendar year beginning in 2006, an
Officers’ Certificate acceptable to the Purchaser (an “Annual Statement of
Compliance”) stating, as to each signatory thereof, that (i) a review of the
activities of the Company during the preceding calendar year and of performance
under this Agreement or other applicable servicing agreement has been made under
such officers’ supervision and (ii) to the best of such officers’ knowledge,
based on such review, the Company has fulfilled all of its obligations under
this Agreement or other applicable servicing agreement in all material respects
throughout such year, or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure known to such
officer and the nature and status of cure provisions thereof. Such Annual
Statement of Compliance shall contain no restrictions or limitations on its use.
Copies of such statement shall be provided by the Company to the Purchaser upon
request and by the Purchaser to any Person identified as a prospective purchaser
of the Mortgage Loans. In the event that the Company has delegated any servicing
responsibilities with respect to the Mortgage Loans to a Subservicer, the
Company shall deliver an officer’s certificate of the Subservicer as described
above as to each Subservicer as and when required with respect to the Company.


(b) With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, by on or before March 1 of each calendar year beginning in 2006, but
in no event later than March 15th of each calendar year beginning in 2006, an
officer of the Company shall execute and deliver an Officers’ Certificate (an
“Annual Certification”) to the Purchaser, any master servicer which is master
servicing loans in connection with such transaction (a “Master Servicer”) and
any related depositor (a “Depositor”) for the benefit of each such entity and
such entity’s affiliates and the officers, directors and agents of any such
entity and such entity’s affiliates, in the form attached hereto as Exhibit L.
In the event that the Company has delegated any servicing responsibilities with
respect to the Mortgage Loans to a Subservicer, the Company shall deliver an
officers’ certificate of the Subservicer as described above as to each
Subservicer as and when required with respect to the Company.




Failure of the Company to timely comply with this Section 6.04 shall be deemed
an Event of Default, automatically, without notice and without any cure period,
and Purchaser may, in addition to whatever rights the Purchaser may have under
Sections 3.03 and 8.01 and at law or equity or to damages, including injunctive
relief and specific performance, terminate all the rights and obligations of the
Company under this Agreement and in and to the Mortgage Loans and the proceeds
thereof without compensating the Company for the same, as provided in Section
9.01. Such termination shall be considered with cause pursuant to Section 10.01
of this Agreement. This paragraph shall supercede any other provision in this
Agreement or any other agreement to the contrary.


11. Article VI of the Agreement is hereby amended effective as of the date
hereof by deleting Section 6.05 in its entirety and replacing it with the
following:


Section 6.05 Annual Independent Certified Public Accountants' Servicing Report.


The Company, at its expense and on or before March 1 of each calendar year
beginning in 2006, but in no event later than March 15th of each calendar year
beginning in 2006, shall cause a firm of independent public accountants which is
a member of the American Institute of Certified Public Accountants to furnish a
report (a “USAP Report”) to the Purchaser acceptable to the Purchaser to the
effect that such firm has examined certain documents and records relating to the
Company's servicing of mortgage loans of the same type as the Mortgage Loans
pursuant to servicing agreements substantially similar to this Agreement, which
agreements may include this Agreement, and that, on the basis of such an
examination, conducted substantially in the uniform single audit program for
mortgage bankers, such firm is of the opinion that the Company's servicing has
been conducted in compliance with the agreements examined pursuant to this
Section 6.05 during the preceding calendar year, except for (i) such exceptions
as such firm shall believe to be immaterial, and (ii) such other exceptions as
shall be set forth in such USAP Report. Such USAP Report shall contain no
restrictions or limitations on its use. Copies of such USAP Report shall be
provided by the Company to the Purchaser. In addition, on an annual basis,
Company shall provide Purchaser with copies of its audited financial statements.


In the event that the Company has delegated any servicing responsibilities with
respect to the Mortgage Loans to a Subservicer, the Company shall provide a USAP
report of the Subservicer as described above as to each Subservicer as and when
required with respect to the Company.


Notwithstanding the foregoing, the Company’s obligation to deliver a USAP Report
under this Section, as to the Company or any Subservicer, as to any calendar
year, beginning with the report required in February 2007, shall be satisfied if
an Assessment of Compliance and Attestation Report is delivered in compliance
with Section 6.07 for such calendar year with respect to that entity.


Failure of the Company to timely comply with this Section 6.05 shall be deemed
an Event of Default, automatically, without notice and without any cure period,
and Purchaser may, in addition to whatever rights the Purchaser may have under
Sections 3.03 and 8.01 and at law or equity or to damages, including injunctive
relief and specific performance, terminate all the rights and obligations of the
Company under this Agreement and in and to the Mortgage Loans and the proceeds
thereof without compensating the Company for the same, as provided in Section
9.01. Such termination shall be considered with cause pursuant to Section 10.01
of this Agreement. This paragraph shall supercede any other provision in this
Agreement or any other agreement to the contrary.


12. Article VI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 6.07:


Section 6.07 Assessment of Compliance with Servicing Criteria.


On and after January 1, 2006, the Company shall service and administer, and
shall cause each subservicer to servicer or administer, the Mortgage Loans in
accordance with all applicable requirements of the Servicing Criteria.


With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, the Company shall deliver to the Purchaser or its designee on or
before February 28 of each calendar year beginning in 2007, a report (an
“Assessment of Compliance”) reasonably satisfactory to the Purchaser regarding
the Company’s assessment of compliance with the Servicing Criteria during the
preceding calendar year as required by Rules 13a-18 and 15d-18 of the Exchange
Act and Item 1122 of Regulation AB, which as of the date hereof, require a
report by an authorized officer of the Company that contains the following:


(a) A statement by such officer of its responsibility for assessing compliance
with the Servicing Criteria applicable to the Company;


(b) A statement by such officer that such officer used the Servicing Criteria to
assess compliance with the Servicing Criteria applicable to the Company;


(c) An assessment by such officer of the Company’s compliance with the
applicable Servicing Criteria for the period consisting of the preceding
calendar year, including disclosure of any material instance of noncompliance
with respect thereto during such period, which assessment shall be based on the
activities it performs with respect to asset-backed securities transactions
taken as a whole involving the Company, that are backed by the same asset type
as the Mortgage Loans;


(d) A statement that a registered public accounting firm has issued an
attestation report on the Company’s Assessment of Compliance for the period
consisting of the preceding calendar year; and


(e) A statement as to which of the Servicing Criteria, if any, are not
applicable to the Company, which statement shall be based on the activities it
performs with respect to asset-backed securities transactions taken as a whole
involving the Company, that are backed by the same asset type as the Mortgage
Loans.


Such report at a minimum shall address each of the Servicing Criteria specified
on a certification substantially in the form of Exhibit O hereto delivered to
the Purchaser concurrently with the execution of this Agreement.


With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, on or before February 28 of each calendar year beginning in 2007, the
Company shall furnish to the Purchaser or its designee a report (an “Attestation
Report”) by a registered public accounting firm that attests to, and reports on,
the Assessment of Compliance made by the Company, as required by Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB, which
Attestation Report must be made in accordance with standards for attestation
reports issued or adopted by the Public Company Accounting Oversight Board.


The Company shall cause each Subservicer, and each Subcontractor determined by
the Company pursuant to Section 11.19 to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and any Depositor an assessment of compliance and accountants’
attestation as and when provided in Sections 6.07.


If the Company cannot deliver the related Assessment of Compliance or
Attestation Report by February 28th of such year, the Purchaser, at its sole
option, may permit a cure period for the Company to deliver such Assessment of
Compliance or Attestation Report, but in no event later than March 10th of such
year.


Failure of the Company to timely comply with this Section 6.07 shall be deemed
an Event of Default, automatically, without notice and without any cure period,
and Purchaser may, in addition to whatever rights the Purchaser may have under
Sections 3.03 and 8.01 and at law or equity or to damages, including injunctive
relief and specific performance, terminate all the rights and obligations of the
Company under this Agreement and in and to the Mortgage Loans and the proceeds
thereof without compensating the Company for the same, as provided in Section
9.01. Such termination shall be considered with cause pursuant to Section 10.01
of this Agreement. This paragraph shall supercede any other provision in this
Agreement or any other agreement to the contrary.


13. Article VI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 6.08:


Section 6.08 Intent of the Parties; Reasonableness.


The Purchaser and the Company acknowledge and agree that a purpose of Sections
3.01(p), 5.02, 6.04, 6.05, 6.07 and 11.18 of this Agreement is to facilitate
compliance by the Purchaser and any Depositor with the provisions of Regulation
AB and related rules and regulations of the Commission. Neither the Purchaser
nor any Depositor shall exercise its right to request delivery of information or
other performance under these provisions other than in good faith, or for
purposes other than compliance with the Securities Act, the Exchange Act and the
rules and regulations of the Commission thereunder. The Company acknowledges
that interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Purchaser
or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB. In
connection with any Pass-Through Transfer, the Company shall cooperate fully
with the Purchaser to deliver to the Purchaser (including any of its assignees
or designees) and any Depositor, any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Purchaser or any Depositor to permit the Purchaser or such
Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Company, any Subservicer, any Third-Party Originator
and the Mortgage Loans, or the servicing of the Mortgage Loans, reasonably
believed by the Purchaser or any Depositor to be necessary in order to effect
such compliance.


14. Article XI of the Agreement is hereby amended effective as of the date
hereof by restating Section 11.18 in its entirety as follows:


Section 11.18. Cooperation of Company with a Reconstitution.


The Company and the Purchaser agree that with respect to some or all of the
Mortgage Loans, on or after the related Closing Date, on one or more dates (each
a "Reconstitution Date") at the Purchaser's sole option and with Purchaser’s
best efforts to provide notice to the Company fifteen (15) days prior to the
Reconstitution Date, the Purchaser may effect one or more sales, but in no event
greater than three (3) per pool of Mortgage Loans sold under the related Term
Sheet (each, a "Reconstitution") of some or all of the Mortgage Loans then
subject to this Agreement, without recourse, to:


(a) one or more third party purchasers in one or more in whole loan transfers
(each, a "Whole Loan Transfer"); or


(b) one or more trusts or other entities to be formed as part of one or more
Pass-Through Transfers.


The Company agrees to execute in connection with any agreements among the
Purchaser, the Company, and any servicer in connection with a Whole Loan
Transfer, an Assignment, Assumption and Recognition Agreement substantially in
the form of Exhibit D hereto, or, at Purchaser’s request, a seller's warranties
and servicing agreement or a participation and servicing agreement or similar
agreement in form and substance reasonably acceptable to the parties, and in
connection with a Pass-Through Transfer, a pooling and servicing agreement in
form and substance reasonably acceptable to the parties, (collectively the
agreements referred to herein are designated, the “Reconstitution Agreements”).
It is understood that any such Reconstitution Agreements will not contain any
greater obligations on the part of Company than are contained in this Agreement.
Notwithstanding anything to the contrary in this Section 11.18, the Company
agrees that it is required to perform the obligations described in Exhibit K
hereto.


With respect to each Whole Loan Transfer and each Pass-Through Transfer entered
into by the Purchaser, the Company agrees (1) to cooperate fully with the
Purchaser and any prospective purchaser with respect to all reasonable requests
and due diligence procedures; (2) to execute, deliver and perform all
Reconstitution Agreements required by the Purchaser; (3) to restate the
representations and warranties set forth in this Agreement as of the settlement
or closing date in connection with such Reconstitution (each, a "Reconstitution
Date").


In addition, the Company shall provide to such servicer or issuer, as the case
may be, and any other participants in such Reconstitution:


(i) any and all information and appropriate verification of information which
may be reasonably available to the Company, whether through letters of its
auditors and counsel or otherwise, as the Purchaser or any such other
participant shall request upon reasonable demand;


(ii) such additional representations, warranties, covenants, opinions of
counsel, letters from auditors, and certificates of public officials or officers
of the Company as are reasonably agreed upon by the Company and the Purchaser or
any such other participant;


(iii) within 5 Business Days after request by the Purchaser, the information
with respect to the Company (as originator) and each Third-Party Originator of
the Mortgage Loans as required under Item 1110(a) and (b) of Regulation AB, a
summary of the requirements of which has of the date hereof is attached hereto
as Exhibit N for convenience of reference only, as determined by Purchaser in
its sole reasonable discretion. If requested by the Purchaser, this will include
information about the applicable credit-granting or underwriting criteria;


(iv) within 5 Business Days after request by the Purchaser, to the extent that
is required Regulation AB, the Company shall provide, to the extent that is
reasonably available to the Company (and not otherwise available to the
Purchaser) without unreasonable burden, cost or expense (or, as applicable,
cause each Third-Party Originator to provide) Static Pool Information with
respect to the mortgage loans (of a similar type as the Mortgage Loans, as
reasonably identified by the Purchaser as provided below) serviced by the
Company or any Third-Party Originator for a period of 120 days or more and
originated by (i) the Company, if the Company is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (ii) each Third-Party Originator in each case to the extent such mortgage
loans were purchased from the Company by the Purchaser. Such Static Pool
Information shall be prepared by the Company (or Third-Party Originator) on the
basis of its reasonable, good faith interpretation of the requirements of Item
1105(a)(1)-(3) and (c) of Regulation AB for such period of time the Company or
Third-Party Origination serviced such mortgage loans. To the extent that there
is reasonably available to the Company (or Third-Party Originator), without
unreasonable effort or expense Static Pool Information with respect to more than
one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph. The content of such Static Pool Information may be in the form
customarily provided by the Company, and need not be customized for the
Purchaser or any Depositor. Such Static Pool Information for each vintage
origination year or prior securitized pool, as applicable, shall be presented in
increments no less frequently than quarterly over the life of the mortgage loans
included in the vintage origination year or prior securitized pool. The most
recent periodic increment must be as of a date no later than 135 days prior to
the date of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference. The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format (pdf)
file, or other such electronic format reasonably required by the Purchaser or
the Depositor, as applicable. The Purchaser agrees that it will cooperate with
the Company and provide sufficient and timely notice of any information
requirement pertaining to a Securitization Transaction.  The Purchaser will make
all reasonable efforts to contain requests for information, reports or any other
materials to items required for compliance with Regulation AB, and will refrain
from requesting information that is not required for such compliance.  The
Purchaser further agrees to provide the Company with Static Pool Information
regarding the Mortgage Loans to the same extent that the Company is required to
provide Static Pool Information with respect to mortgage loans similar to the
Mortgage Loans hereunder. The Company shall in good faith use its best efforts
to supply the Static Pool Information required hereunder; provided, however,
that failure of the Company to perform such obligations, after applying all good
faith best efforts, shall not result in a breach by the Company of the
provisions of this Agreement;


(v) within 5 Business Days after request by the Purchaser, information with
respect to the Company (as servicer) as required by Item 1108(b) and (c) of
Regulation AB, a summary of the requirements of which as of the date hereof is
attached hereto as Exhibit N for convenience of reference only, as determined by
Purchaser in its sole reasonable discretion. In the event that the Company has
delegated any servicing responsibilities with respect to the Mortgage Loans to a
Subservicer, the Company shall provide the information required pursuant to this
clause with respect to the Subservicer;


(vi) within 5 Business Days after request by the Purchaser,
(a) information regarding any legal proceedings pending (or known to be
contemplated) against the Company (as originator and as servicer) and each other
originator of the Mortgage Loans and each Subservicer as required by Item 1117
of Regulation AB, a summary of the requirements of which as of the date hereof
is attached hereto as Exhibit N for convenience of reference only, as determined
by Purchaser in its sole reasonable discretion,
(b) information regarding affiliations with respect to the Company (as
originator and as servicer) and each other originator of the Mortgage Loans and
each Subservicer as required by Item 1119(a) of Regulation AB, a summary of the
requirements of which as of the date hereof is attached hereto as Exhibit N for
convenience of reference only, as determined by Purchaser in its sole reasonable
discretion, and
(c) information regarding relationships and transactions with respect to the
Company (as originator and as servicer) and each other originator of the
Mortgage Loans and each Subservicer as required by Item 1119(b) and (c) of
Regulation AB, a summary of the requirements of which as of the date hereof is
attached hereto as Exhibit N for convenience of reference only, as determined by
Purchaser in its sole reasonable discretion; and


(vii) if so requested by the Purchaser, the Company shall provide (or, as
applicable, cause each Third-Party Originator to provide), at the expense of the
Purchaser (to the extent of any additional incremental expense associated with
delivery pursuant to this Agreement), such statements and agreed-upon procedures
letters of certified public accountants reasonably acceptable to the Purchaser
or Depositor, as applicable, pertaining to Static Pool Information relating to
prior securitized pools for securitizations closed on or after January 1, 2006
or, in the case of Static Pool Information with respect to the Company’s or
Third-Party Originator’s originations or purchases, to calendar months
commencing January 1, 2006, or to any financial information included in any
other disclosure provided under this Section 11.18, as the Purchaser or such
Depositor shall reasonably request. Such statements and letters shall be
addressed to and be for the benefit of such parties as the Purchaser or such
Depositor shall designate, which may include, by way of example, any Sponsor,
any Depositor and any broker dealer acting as underwriter, placement agent or
initial purchaser with respect to a Pass-Through Transfer. Any such statement or
letter may take the form of a standard, generally applicable document
accompanied by a reliance letter authorizing reliance by the addressees
designated by the Purchaser or such Depositor.


In the event of a conflict or inconsistency between the terms of Exhibit N and
the text of the applicable Item of Regulation AB as cited above, the text of
Regulation AB, its adopting release and other public statements of the SEC shall
control.


The Company shall indemnify the Purchaser, each affiliate of the Purchaser, and
each of the following parties participating in a Pass-Through Transfer: each
sponsor and issuing entity; each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Pass-Through Transfer, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Pass-Through Transfer; each broker dealer acting as underwriter,
placement agent or initial purchaser, each Person who controls any of such
parties or the Depositor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees and agents of each of the foregoing and of the
Depositor, and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, legal fees and expenses and related
costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising out of or based upon:


(i)(A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided under this Section 11.18 by or on behalf of the Company,
or provided under this Section 11.18 by or on behalf of any Subservicer,
Subcontractor or Third-Party Originator (collectively, the “Company
Information”), or (B) the omission or alleged omission to state in the Company
Information a material fact required to be stated in the Company Information or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (B) of this paragraph shall be construed solely by
reference to the Company Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Company Information or any portion thereof is presented together
with or separately from such other information;


(ii) any failure by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Section
11.18, including any failure by the Company to identify pursuant to Section
11.19 any Subcontractor “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB; or


(iii) any breach by the Company of a representation or warranty set forth in
Section 3.01 or in a writing furnished pursuant to Section 3.01(q) and made as
of a date prior to the closing date of the related Pass-Through Transfer, to the
extent that such breach is not cured by such closing date, or any breach by the
Company of a representation or warranty in a writing furnished pursuant to
Section 3.01(q) to the extent made as of a date subsequent to such closing date.


All Mortgage Loans not sold or transferred pursuant to a Reconstitution shall
remain subject to, and serviced in accordance with the terms of, this Agreement
and the related Term Sheet, and with respect thereto this Agreement and the
related Term Sheet shall remain in full force and effect.


15. Article XI of the Agreement is hereby amended effective as of the date
hereof by adding the following new Section 11.19:


Section 11.19. Use of Subservicers and Subcontractors.


(a) The Company shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Company as servicer under
this Agreement or any Reconstitution Agreement unless the Company complies with
the provisions of paragraph (b) of this Section. The Company shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Company as servicer under this Agreement
or any Reconstitution Agreement unless the Company complies with the provisions
of paragraph (d) of this Section.


(b) The Company shall cause any Subservicer used by the Company (or by any
Subservicer) for the benefit of the Purchaser and any Depositor to comply with
the provisions of this Section and with Sections 3.01(p), 3.01(s), 6.04, 6.05,
6.07 and 11.18 of this Agreement to the same extent as if such Subservicer were
the Company, and to provide the information required with respect to such
Subservicer under Section 3.01(r) of this Agreement. The Company shall be
responsible for obtaining from each Subservicer and delivering to the Purchaser
and any Depositor any Annual Statement of Compliance required to be delivered by
such Subservicer under Section 6.04(a), any Assessment of Compliance and
Attestation Report required to be delivered by such Subservicer under Section
6.07 and any Annual Certification required under Section 6.04(b) as and when
required to be delivered.


(c) The Company shall promptly upon request provide to the Purchaser and any
Depositor (or any designee of the Depositor, such as a master servicer or
administrator) a written description (in form and substance satisfactory to the
Purchaser and such Depositor) of the role and function of each Subcontractor
utilized by the Company or any Subservicer, specifying (i) the identity of each
such Subcontractor, (ii) which (if any) of such Subcontractors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, and (iii) which elements of the Servicing Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified
pursuant to clause (ii) of this paragraph.


(d) As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Company shall cause any such Subcontractor used by the
Company (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 6.07 and 11.18 of this
Agreement to the same extent as if such Subcontractor were the Company. The
Company shall be responsible for obtaining from each Subcontractor and
delivering to the Purchaser and any Depositor any Assessment of Compliance and
Attestation Report required to be delivered by such Subcontractor under Section
6.07, in each case as and when required to be delivered.


16. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit L:


EXHIBIT L


FORM OF COMPANY CERTIFICATION


I, [identify certifying individual], certify to the [Trustee] [Seller]
[Securities Administrator] [Mortgage Loan Seller] [Purchaser] and [Master
Servicer] that:


1. Based on my knowledge, the information in the Annual Statement of Compliance,
the [USAP Report]* [Assessment of Compliance and Attestation Report]** and all
servicing reports, officer's certificates and other information provided by the
Company relating to the servicing of the Mortgage Loans taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading as of the date of this certification;
2. Based on my knowledge, the information in these reports, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by such servicing reports.


3. Based on my knowledge, the servicing information required to be provided to
the Master Servicer under the Agreement is included in these reports.


4. I am responsible for reviewing the activities performed the Company under the
Agreement and based upon the review required under the Agreement, and except as
disclosed in the Annual Statement of Compliance or the [USAP Report]*
[Assessment of Compliance and Attestation Report]**, the Company has fulfilled
its obligations under the Agreement.


5. [I have disclosed to the Master Servicer's certified public accountants all
significant deficiencies relating to the Company's compliance with the minimum
servicing standards in accordance with a review conduced in compliance with the
Uniform Single Attestation Program for Mortgage Bankers or similar standard as
set forth in the Agreement.]* [The Assessment of Compliance and Attestation
Report of the Company have been delivered to the Purchaser as required under the
Agreement. Following is a list of all material instances of noncompliance
described in the Attestation of Compliance and Attestation Report (if none,
state “none”):___________________________.]*
[COMPANY]
 


 
By:
Name:
Title:
Date:
 
*
To be used if a USAP Report is being delivered under the Agreement
**
To be used if an Assessment of Compliance and Attestation Report is being
delivered under the Agreement



17. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit M:


EXHIBIT M


SUMMARY OF REGULATION AB
SERVICING CRITERIA


NOTE: This Exhibit M is provided for convenience of reference only. In the event
of a conflict or inconsistency between the terms of this Exhibit M and the text
of Regulation AB, the text of Regulation AB, its adopting release and other
public statements of the SEC shall control.


Item 1122(d)
 

(a)  
General servicing considerations.

 
(1)  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
(2)  If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.
 
(3)  Any requirements in the transaction agreements to maintain a back-up
servicer for the mortgage loans are maintained.
 
(4)  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 

(b)  
Cash collection and administration.

 
(1)  Payments on mortgage loans are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
(2)  Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.
 
(3)  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
(4)  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
(5)  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
(6)  Unissued checks are safeguarded so as to prevent unauthorized access.
 
(7)  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

(c)  
Investor remittances and reporting.

 
(1)  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
 
(2)  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
(3)  Disbursements made to an investor are posted within two business days to
the Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
(4)  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 

(d)  
Mortgage Loan administration.

 
(1)  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
 
(2)  Mortgage loan and related documents are safeguarded as required by the
transaction agreements.
 
(3)  Any additions, removals or substitutions to the asset pool are made,
reviewed and approved in accordance with any conditions or requirements in the
transaction agreements.
 
(4)  Payments on mortgage loans, including any payoffs, made in accordance with
the related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
(5)  The Servicer’s records regarding the mortgage loans agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.
 
(6)  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
mortgage loan documents.
 
(7)  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.
 
(8)  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 
(9)  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 
(10)  Regarding any funds held in trust for an obligor (such as escrow
accounts): (A) such funds are analyzed, in accordance with the obligor’s
mortgage loan documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable mortgage loan documents and
state laws; and (C) such funds are returned to the obligor within 30 calendar
days of full repayment of the related mortgage loans, or such other number of
days specified in the transaction agreements.
 
(11)  Payments made on behalf of an obligor (such as tax or insurance payments)
are made on or before the related penalty or expiration dates, as indicated on
the appropriate bills or notices for such payments, provided that such support
has been received by the Servicer at least 30 calendar days prior to these
dates, or such other number of days specified in the transaction agreements.
 
(12)  Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the Servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.
 
(13)  Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the Servicer, or such other number
of days specified in the transaction agreements.
 
(14)  Delinquencies, charge-offs and uncollectable accounts are recognized and
recorded in accordance with the transaction agreements.
 
(15)  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.


18. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit N:
EXHIBIT N


SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS


NOTE: This Exhibit N is provided for convenience of reference only. In the event
of a conflict or inconsistency between the terms of this Exhibit N and the text
of Regulation AB, the text of Regulation AB, its adopting release and other
public statements of the SEC shall control.
 
Item 1105(a)(1)-(3) and (c)


-Provide static pool information with respect to mortgage loans that were
originated or purchased by the Company and which are of the same type as the
Mortgage Loans.
 
-Provide static pool information regarding delinquencies, cumulative losses and
prepayments for prior securitized pools of the Company.
 
-If the Company has less than 3 years experience securitizing assets of the same
type as the Mortgage Loans, provide the static pool information by vintage
origination years regarding loans originated or purchased by the Company,
instead of by prior securitized pool. A vintage origination year represents
mortgage loans originated during the same year.
 
-Such static pool information shall be for the prior five years, or for so long
as the Company has been originating or purchasing (in the case of data by
vintage origination year) or securitizing (in the case of data by prior
securitized pools) such mortgage loans if for less than five years.
 
-The static pool information for each vintage origination year or prior
securitized pool, as applicable, shall be presented in monthly increments over
the life of the mortgage loans included in the vintage origination year or prior
securitized pool.
 
-Provide summary information for the original characteristics of the prior
securitized pools or vintage origination years, as applicable and material,
including: number of pool assets, original pool balance, weighted average
initial loan balance, weighted average mortgage rate, weighted average and
minimum and maximum FICO, product type, loan purpose, weighted average and
minimum and maximum LTV, distribution of loans by mortgage rate, and geographic
concentrations of 5% or more.
 


Item 1108(b) and (c)


Provide the following information with respect to each servicer that will
service, including interim service, 20% or more of the mortgage loans in any
loan group in the securitization issued in the Pass-Through Transfer:
 
-a description of the Company’s form of organization;
 
-a description of how long the Company has been servicing residential mortgage
loans; a general discussion of the Company’s experience in servicing assets of
any type as well as a more detailed discussion of the Company’s experience in,
and procedures for the servicing function it will perform under this Agreement
and any Reconstitution Agreements; information regarding the size, composition
and growth of the Company’s portfolio of mortgage loans of the type similar to
the Mortgage Loans and information on factors related to the Company that may be
material to any analysis of the servicing of the Mortgage Loans or the related
asset-backed securities, as applicable, including whether any default or
servicing related performance trigger has occurred as to any other
securitization due to any act or failure to act of the Company, whether any
material noncompliance with applicable servicing criteria as to any other
securitization has been disclosed or reported by the Company, and the extent of
outsourcing the Company uses;
 
-a description of any material changes to the Company’s policies or procedures
in the servicing function it will perform under this Agreement and any
Reconstitution Agreements for mortgage loans of the type similar to the Mortgage
Loans during the past three years;
 
-information regarding the Company’s financial condition to the extent that
there is a material risk that the effect on one or more aspects of servicing
resulting from such financial condition could have a material impact on the
performance of the securities issued in the Pass-Through Transfer, or on
servicing of mortgage loans of the same asset type as the Mortgage Loans;
 
-any special or unique factors involved in servicing loans of the same type as
the Mortgage Loans, and the Company’s processes and procedures designed to
address such factors;
 
-statistical information regarding principal and interest advances made by the
Company on the Mortgage Loans and the Company’s overall servicing portfolio for
the past three years; and
 
-the Company’s process for handling delinquencies, losses, bankruptcies and
recoveries, such as through liquidation of REO Properties, foreclosure, sale of
the Mortgage Loans or workouts.
 
Item 1110(a)


-Identify any originator or group of affiliated originators that originated, or
is expected to originate, 10% or more of the mortgage loans in any loan group in
the securitization issued in the Pass-Through Transfer.
 


Item 1110(b)


Provide the following information with respect to any originator or group of
affiliated originators that originated, or is expected to originate, 20% or more
of the mortgage loans in any loan group in the securitization issued in the
Pass-Through Transfer:
 
-the Company’s form of organization; and
 
-a description of the Company’s origination program and how long the Company has
been engaged in originating residential mortgage loans, which description must
include a discussion of the Company’s experience in originating mortgage loans
of the same type as the Mortgage Loans and information regarding the size and
composition of the Company’s origination portfolio as well as information that
may be material to an analysis of the performance of the Mortgage Loans, such as
the Company’s credit-granting or underwriting criteria for mortgage loans of the
same type as the Mortgage Loans.
 


Item 1117


-describe any legal proceedings pending against the Company or against any of
its property, including any proceedings known to be contemplated by governmental
authorities, that may be material to the holders of the securities issued in the
Pass-Through Transfer.
 


Item 1119(a)


-describe any affiliations of the Company, each other originator of the Mortgage
Loans and each Subservicer with the sponsor, depositor, issuing entity, trustee,
any originator, any other servicer, any significant obligor, enhancement or
support provider or any other material parties related to the Pass-Through
Transfer.
 


Item 1119(b)


-describe any business relationship, agreement, arrangement, transaction or
understanding entered into outside of the ordinary course of business or on
terms other than those obtained in an arm’s length transaction with an unrelated
third party, apart from the Pass-Through Transfer, between the Company, each
other originator of the Mortgage Loans and each Subservicer, or their respective
affiliates, and the sponsor, depositor or issuing entity or their respective
affiliates, that exists currently or has existed during the past two years, that
may be material to the understanding of an investor in the securities issued in
the Pass-Through Transfer.
 
Item 1119(c)


-describe any business relationship, agreement, arrangement, transaction or
understanding involving or relating to the Mortgage Loans or the Pass-Through
Transfer, including the material terms and approximate dollar amount involved,
between the Company, each other originator of the Mortgage Loans and each
Subservicer, or their respective affiliates and the sponsor, depositor or
issuing entity or their respective affiliates, that exists currently or has
existed during the past two years.
 
19. The Agreement is hereby amended effective as of the date hereof by adding
the following new Exhibit O:


EXHIBIT O


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:


Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 
 
 
 



 
[NAME OF COMPANY] [NAME OF SUBSERVICER]
 
Date: _________________________
 


 
By: _________________________
Name:
Title:


20. Except as amended above, the Agreement shall continue to be in full force
and effect in accordance with its terms.


21. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts and of said counterparts taken together shall be
deemed to constitute one and the same instrument.


[SIGNATURE PAGES FOLLOW]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the following parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
EMC MORTGAGE CORPORATION,
 
as Purchaser
 
By: _______________________
Name:
Title:
 
FIRST HORIZON HOME LOAN CORPORATION
Seller


By: _______________________
Name:
Title:


FIRST TENNESSEE MORTGAGE SERVICES, INC.
     Servicer


By: _______________________
Name:
Title:
 




 